In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 05-2435
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
                                 v.

PAULINO JUAREZ,
                                            Defendant-Appellant.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
         No. 03 CR 1150—Charles R. Norgle, Sr., Judge.
                          ____________
       ARGUED MAY 8, 2006—DECIDED JULY 21, 2006
                     ____________


  Before BAUER, RIPPLE, and ROVNER, Circuit Judges.
  BAUER, Circuit Judge. Paulino Juarez was convicted of
possessing a firearm as a felon, and was sentenced to 240
months’ imprisonment. We affirm.


                        I. Background
  At 3:45 a.m. on June 12, 2003, the police received a phone
call complaining of shots fired in the 4500 block of S. Wood
Street in Chicago. Officers Oscar Lanza and Eliel Roa
responded to the call. As they approached on Wood Street,
they saw Juarez hide behind a tree. Officer Roa left the
vehicle and was approaching the tree when Juarez ran and
dropped a gun from his waistband. The officers chased,
2                                                No. 05-2435


tackled, and arrested him, and Officer Lanza retrieved the
gun.
  After his indictment for a violation of 18 U.S.C. § 922(g),
Juarez filed a motion to quash arrest and suppress evi-
dence. He attached an affidavit stating that he was walking
down Wood Street when he saw the police car approaching,
and the officers jumped out, seized him, and placed him in
the backseat. The district court denied his motion without
an evidentiary hearing, and also denied his motion to
dismiss for lack of subject matter jurisdiction.
  At trial the parties stipulated that the gun was manufac-
tured in Ohio. After the jury returned a guilty verdict, the
district court sentenced Juarez to 240 months’ imprison-
ment. He appealed.


                      II. Discussion
  Juarez claims that the district court lacked jurisdiction
under the Commerce Clause, abused its discretion by
denying his motion without an evidentiary hearing, and
imposed an unreasonable sentence.


A. Interstate Commerce
  Juarez claims that the district court lacked subject matter
jurisdiction because 18 U.S.C. § 922(g), the statute under
which he was charged, is unconstitutional under the
Commerce Clause. See U.S. CONST. art. I, § 8, cl. 3. We
review this constitutional challenge de novo. United States
v. Vallejo, 373 F.3d 855, 860 (7th Cir. 2004). The statute, in
relevant part, makes it unlawful for a felon to “possess in or
affecting commerce, any firearm.” 18 U.S.C. § 922(g). We
have rejected similar challenges to the statute on several
occasions, concluding that the statute’s inclusion of a
No. 05-2435                                                 3

jurisdictional element insulates it from constitutional
attack under the reasoning of United States v. Lopez, 514
U.S. 549 (1995), and United States v. Morrison, 529 U.S.
598 (2000). Commerce Clause challenges to the felon-in-
possession statute fail “because 922(g) itself contains a
jurisdictional element, and because the Supreme Court . . .
suggested that prior movement of the firearm in inter-
state commerce would suffice to meet that element.” United
States v. Lemons, 302 F.3d 769, 772 (7th Cir. 2002); see also
United States v. Keller, 376 F.3d 713, 716-17 (7th Cir.
2004); Vallejo, 373 F.3d at 860-61; United States v. Mitchell,
299 F.3d 632, 635 (7th Cir. 2002). In addition to the stat-
ute’s facial constitutionality, the evidence at trial provided
a sufficient nexus to interstate commerce. Juarez stipulated
that the gun was manufactured in Ohio. It is undisputed
that the gun must have traveled in interstate commerce at
some time after its manufacture in order for Juarez to
possess it in Illinois. On that basis, the district court
properly invoked jurisdiction. See Lemons, 302 F.3d at 772.


B. Denial of Motion Without Evidentiary Hearing
  Juarez also claims that the district court abused its
discretion by declining to hold an evidentiary hearing on his
motion to quash arrest and suppress evidence. We review
for abuse of discretion. United States v. Woods, 995 F.2d
713, 716 (7th Cir. 1993). A defendant seeking an eviden-
tiary hearing on a motion to suppress must provide suffi-
cient information “to enable the court to conclude that a
substantial claim is presented and that there are disputed
issues of material fact which will affect the outcome of the
motion.” United States v. Coleman, 149 F.3d 674, 677 (7th
Cir. 1998) (citing United States v. Rollins, 862 F.2d 1282,
1291 (7th Cir. 1988)). Applying that standard, the district
court ruled that there was no disputed issue of fact that
would justify a hearing. In reaching this decision, the court
4                                                 No. 05-2435


reasoned that “when the police saw the defendant at that
time, date[,] and place, based upon the information that
they had available to them, . . . they had a reasonable
suspicion and could conduct a Terry stop of the defendant.”
  The government claims that the facts in Juarez’s affidavit
did not conflict with the officers’ version of events. His
affidavit relates that he was walking down Wood Street
when he saw a police car, and then the officers jumped out
and grabbed him. According to the officers, Juarez was
walking down Wood Street when he saw a police car, hid
behind a tree, saw an officer approaching on foot, ran away,
and disposed of his gun. The affidavit, the government
argues, did not create a factual dispute because the govern-
ment agrees with the facts therein, even though “it appears
that the affidavit was written so as to avoid conflicting with
the officers’ account” by omitting certain other details. In its
view, Juarez’s statement that he was initially “walking on
Wood Street” does not preclude the possibility that he later
ran upon seeing the officers. This interpretation of the
defendant’s burden would require Juarez to state that he
“was just walking” or that he “was walking, not running” in
order to warrant an evidentiary hearing. Yet in his affidavit
the defendant need not deny the government’s version of
events line-by-line; he need only ensure that his affidavit is
“sufficiently definite, specific, non-conjectural and detailed
enough” for the court to discern the disputed factual issue.
United States v. Villegas, 388 F.3d 317, 324 (7th Cir. 2004).
A defendant would create a dispute by claiming he is
purple, for instance, where the government says he is green;
he need not declare that he is not green. Being purple
precludes one from being green, just as the act of walking
precludes one from running. For this reason, Juarez’s
affidavit suffices to create a disputed issue of fact.
  A disputed issue only warrants an evidentiary hearing,
however, “if the difference in facts is material, that is, only
No. 05-2435                                                 5

if the disputed fact makes a difference in the outcome.”
United States v. Berkowitz, 927 F.2d 1376, 1385 (7th Cir.
1991). An evidentiary hearing was not necessary in this
case because it is undisputed that the officers were justified
in conducting a Terry stop whether Juarez was walking or
running. While Juarez challenged this conclusion in his
brief, his counsel conceded at argument that the facts in the
affidavit provided reasonable suspicion for a Terry stop. See
Terry v. Ohio, 392 U.S. 1, 21 (1968) (holding that officers
may, consistent with the Fourth Amendment, conduct a
brief investigatory stop when they have a reasonable,
articulable suspicion that criminal activity is afoot).
Because no disputed issue of material fact existed to compel
an evidentiary hearing, the court did not abuse its discre-
tion. See Villegas, 388 F.3d at 324.


C. Reasonableness of the Sentence
  Lastly, Juarez claims that his sentence was unreasonable.
It is undisputed that his proper offense level was 33, which
together with his criminal history category of VI produced
a Guidelines range of 235 to 293 months. The district court
imposed a sentence of 240 months’ imprisonment. A
sentence that falls within the properly-calculated range
merits a rebuttable presumption of reasonableness. United
States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005). A
defendant may rebut the presumption by demonstrating the
sentence’s unreasonableness when measured against the
factors listed in 18 U.S.C. § 3553(a). Id. The district court
referenced several of these factors in selecting the appropri-
ate sentence. First, the court referred to the Guidelines as
“useful guides” and calculated the appropriate range. See 18
U.S.C. § 3553(a)(4). The court also contemplated the history
and characteristics of the defendant by calling attention to
Juarez’s relative youth and the approximate nine years he
had already spent incarcerated. See 18 U.S.C. § 3553(a)(1).
6                                                No. 05-2435


As for the sentences available, the court considered and
rejected a higher sentence within the range because that
would not be “reasonable or appropriate.” See 18 U.S.C.
§ 3553(a)(3). Finally settling on the sentence imposed, the
court noted that “a lesser sentence would deprecate the
seriousness of what occurred, and also would not serve as
a deterrent to others.” See 18 U.S.C. §§ 3553(a)(2)(A),
(a)(2)(B).
  Juarez claims that the district court did not adequately
consider his troubled childhood or his need for psychological
help. In his brief he alleges only that facts in the PSR could
suggest a need for “some type of psychological help”; he does
not claim that the district court “passed over in silence the
principal argument made by the defendant” at the sentenc-
ing hearing. See United States v. Cunningham, 429 F.3d
673, 679 (7th Cir. 2005) (remand for resentencing where
district court did not mention defendant’s psychiatric
problems and substance abuse). As discussed above, the
record indicates that the district court considered Juarez’s
history and characteristics. The selection of a sentence
at the low end of the Guidelines range, based on the
court’s review of these considerations and other § 3553(a)
factors, is reasonable. See United States v. Williams, 436
F.3d 767, 769 (7th Cir. 2006).


                     III. Conclusion
  For the foregoing reasons, we AFFIRM the judgment of
the district court.
No. 05-2435                                          7

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—7-21-06